Citation Nr: 1130920	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  03-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1958 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's claim.

In May 2004, the Veteran presented sworn testimony during a personal hearing in Boston, Massachusetts, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The Board originally remanded the claim in a September 2004 decision.  Following additional development, the Board issued a June 2007 decision denying the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In August 2008, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated August 29, 2008 granted the motion, vacated the Board's June 2007 decision, and remanded the case to the Board.

In May 2009, the Board additionally remanded the Veteran's claim for additional development.  The VA Appeals Management Center (AMC) issued supplemental statement of the case (SSOC) in May 2011.  The case has returned to the Board for further appellate proceedings.


FINDINGS OF FACT

In July 2011, the Board was notified that the Veteran had died.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the current claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal as to the pending claim on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See
38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


